DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 15-17, 20 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fryer et al. (U.S. 4,292,358) in view of Anderson et al. (U.S. 2016/0160059 A1) further in view of Caruso et al. (U.S. 2008/0220714 A1).
     Fryer et al. teaches an expanded metal screen or mesh that is coated with an intumescent coating that leaves the openings between the strands in the screen open until the coated is activated by a fire (col. 1, lines 50-70).  The metal mesh maybe stored in the form of a roll and maybe applied around the perimeter of tanks and other objects and bent at angles if needed to conform to the object being protected (col. 5, lines 20-30, Figure 8).  They mesh opening may have an opening size of about half an inch (col. 4, lines 35-40).  The intumescent material may be applied by spraying or any conventional coating method (col. 1, lines 10-20).  Fryer et al. fails to teach an intumescent coating with expanded graphite as a component.  Anderson et al. teaches an intumescent coating that contains an organic polymer, a spumific and a special additive to produce a stronger more fire resistant char (abstract, 0012).  The organic polymer maybe an ethylene-acrylic acid copolymer that is 10 to 80 weight percent of the coating composition (0150, 0164).  The spumific maybe ammonium polyphosphate or expandable graphite or combinations thereof at 1-30 weight percent of the coating 
     The instant invention claims a wire screen with an intumescent coating with expandable graphite that closes when exposed to the heat of a fire, where the coating has been applied so that it totally coats the wires of the mesh.  It would have been obvious to one of ordinary skill in the art to have used the coating of Anderson as the coating of Fryer et al. in order to have good char strength and fire performance because of the teachings of Anderson et al.  It further would have been obvious to have applied the intumescent coating of Fryer et al. in view of Anderson et al. by dip coating instead of spraying as this is taught as an alternate process by Caruso et al.  Adjustment of the size and spacing of the screen mesh openings is taken as being within the ordinary skill of the art so long as the mesh opening are not closed until exposed to fire conditions, absent unexpected results.  Dip coating is taken as totally coating the wires of the mesh.  The weight percentage of ingredients in the independent claims overlap the ranges that are taught by Anderson et al.  Applicant’s claim language is .

Applicant's arguments filed 01 October 2021 have been fully considered but they are not persuasive.
     Applicant argues that using expanded graphite in the intumescent coating formula of Fryer et al. would destroy the function of the expanded graphite due to acid generation.  The rejection above proposes substitution of the coating formula of Anderson for the coating formula of Fryer et al. not addition of expanded graphite to the coating formula of Fryer et al.  Therefore there should be no acid reaction as argued by applicant.  Applicant also argues that there is no teaching in Anderson et al. of the coating of the reference being applied to a mesh and that the reference teaching a hard coating would teach away from application on a mesh.  The teaching of the coating being hard is after it has been exposed to heat and expanded into char.  There is no reason to think that the coating which has the same acrylic base resin as the instant specification would not stick to a metal mesh.  Regarding claim 27 it is unclear what the new “consists substantially language excludes from the coating of Anderson et al.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783